DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 does not end in a period.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10764149 (hereinafter “the ‘149 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are disclosed by the patented claims as detailed below.

Claim 1 is disclosed by claims 1 and 7 of the ‘149 patent. 

Claim 7 is disclosed by claim 2 of the ‘149 patent. 
Claim 8 is disclosed by claim 8 of the ‘149 patent. 
Claim 9 is disclosed by claim 3 of the ‘149 patent. 
Claim 10 is disclosed by claim 4 of the ‘149 patent.
Claim 11 is disclosed by claim 5 of the ‘149 patent.
Claim 12 is disclosed by claim 9 of the ‘149 patent.
Claim 13 is disclosed by claim 10 of the ‘149 patent.
Claim 14 is disclosed by claim 11 of the ‘149 patent.

Claim 15 is disclosed by claims 12 and 18 of the ‘149 patent.
Claim 19 is disclosed by claim 17 of the ‘149 patent. 
Claim 21 is disclosed by claim 13 of the ‘149 patent. 
Claim 22 is disclosed by claim 19 of the ‘149 patent. 
Claim 23 is disclosed by claim 14 of the ‘149 patent. 
Claim 24 is disclosed by claim 15 of the ‘149 patent. 
Claim 25 is disclosed by claim 16 of the ‘149 patent. 
Claim 26 is disclosed by claim 20 of the ‘149 patent. 
Claim 27 is disclosed by claim 21 of the ‘149 patent. 
Claim 28 is disclosed by claim 22 of the ‘149 patent. 

Claim 29 is disclosed by claims 23 and 18 or 7 of the ‘149 patent. 

Claims 2-4, 6, 16-18, and 20 inherit this rejection. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 01/18/2022, with respect to claims 1-29 have been fully considered and are persuasive.  The objection of claims 1-29 has been withdrawn.  Applicant is directed to the new objection to claim 29. 
While there is no prior art rejection to claims 1-29, a new nonstatutory double patenting rejection has been made so this action is being made non-final.  Multiple attempts were made to contact Applicant’s representative (Shouvik Biswas) to discuss this rejection, but no response was received. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T TRAN/Primary Examiner, Art Unit 2452